         Case 1:19-cv-01498-LEK-TWD Document 43 Filed 05/03/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF NEW YORK

    WILLIAM MURRAY, et al.,                       )
                                                  )
           Plaintiffs,                            )
                                                  )
                   v.                             )     Case No. 1:19-cv-01498-LEK/TWD
                                                  )
    MICHAEL REGAN, in his official                )
    capacity as Administrator of the U.S.         )
    Environmental Protection Agency, et al.,      )
                                                  )
           Defendants.                            )

                                     JOINT STATUS REPORT

          In accordance with this Court’s Order, Dkt. No. 42 (Feb. 2, 2021), Defendants (the

“Agencies”)1 and Plaintiffs William Murray and June Omura submit this status report.

          1.      In this case, Plaintiffs challenge two rules promulgated by the Agencies that

define the phrase “waters of the United States” in Section 1362(7) of the Clean Water Act, 33

U.S.C. § 1362(7): the Navigable Waters Protection Rule: Definition of “Waters of the United

States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (“2020 Rule”), and the Definition of “Waters of the

United States”- Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019)

(“2019 Rule”).

          2.      This case is held in abeyance until August 2, 2021. Dkt. No. 42. In addition to this

status report, the Parties will submit a joint status report on or before July 30. Id.

          3.      On March 10, the new EPA Administrator, Michael Regan, was sworn in. 167

Cong. Rec. S1456 (daily ed. Mar. 10, 2021). The new Administrator and his staff have since




1
 EPA Administrator Michael Regan and Acting Assistant Secretary of the Army for Civil Works
Jamie Pinkham are automatically substituted for their predecessors in office pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.



                                                  -1-
      Case 1:19-cv-01498-LEK-TWD Document 43 Filed 05/03/21 Page 2 of 3




been briefed on the 2020 Rule, and the new administration is currently weighing its options

regarding the 2020 Rule.

       4.      Recently, Administrator Regan pledged to “begin a stakeholder engagement

process involving our [agriculture] community, Farm Bureau or [agriculture] CEOs, our

environmental community, to look at the lessons learned and how we can move forward.”

Hearing on Fiscal 2022 Budget Requests for EPA Before the H. Appropriations Subcomm. on

Interior & Env’t, 117th Cong. 4 (Apr. 21, 2021) (statement of Michael Regan, EPA

Administrator). While the Agencies have not yet decided whether to retain, modify, or replace

the 2020 Rule, Administrator Regan has expressed his intent to “chart a path forward on waters

of the U.S. that will be inclusive and forward-looking.” Id. at 5.

       5.      When the Agencies decide whether to retain, modify, or replace the 2020 Rule,

the Agencies will file a status report of the decision, and advise the Court as to how that decision

should affect this matter going forward.



Respectfully submitted,

Dated: May 3, 2021                                            /s/ Phillip R. Dupré
                                                              .
James Bacon                                                   Phillip R. Dupré
PO Box 575                                                    Daniel Pinkston
New Paltz, New York 12561                                     U.S. Department of Justice
(845) 419-2338                                                Environmental Defense Section
Baconesq@yahoo.com                                            P.O. Box 7611
                                                              Washington, DC 20044
Counsel for Plaintiffs                                        (202) 305-6167 (Dupré)
                                                              (303) 844-1804 (Pinkston)
                                                              Phillip.R.Dupre@usdoj.gov
                                                              Daniel.Pinkston@usdoj.gov

                                                              Counsel for Defendants




                                                 -2-
      Case 1:19-cv-01498-LEK-TWD Document 43 Filed 05/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on May 3, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel of record.

                                                             /s/ Phillip R. Dupré
                                                             Phillip R. Dupré




                                                -3-
